DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27, and 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 cites “at least one bedbug trap arranged in a region of an upper edge of the frame, the at least one bedbug trap continuously enclosing the entire frame in the region of the upper edge” on lines 5-6 and also “wherein the bedbug trap is arranged at the horizontal groove base of the circumferential groove”. It is unclear if it is claiming two different bedbug traps or if they are the same bedbug traps. If it is two different bedbug traps referring to the sliding surface 18 and the bedbug trap 8 as seen in Fig. 8: C, for clarification, the Examiner suggests citing “wherein the at least one bedbug trap further comprises a first trap and a second trap”. Furthermore, claim 22 cites “a bedbug sliding surface” which makes it unclear if it is the same as the “at least one bedbug trap 
Dependent claims 22-27 and 40-43 fail to cure the deficiencies of claim 1 detailed hereinabove.
Claim 41 cites “the base” but since claim 21 cites two different bases: “horizontal base” and “horizontal groove base”, it is unclear which base it is referring to. For the purposes of examination, the Examiner interprets the base to mean the horizontal base. 
Claim 42 cites “wherein trap” but it is unclear which trap it is referring to in claim 21 since it cites of a bedbug trap on the upper edge of the frame and a bedbug trap on the horizontal groove base. Additionally, it is not consistent with the terminology for “at least one bedbug trap” as cited in claim 21 or use an article “the” or “said” that would refer it back to the “at least one bedbug trap”. For the purposes of examination, the Examiner interprets the trap to mean the bedbug trap on the upper edges of the frame. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-27, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen (US 8,707,615) in view of Hawkins (US 161,032), and McKnight (WO 2009/137047).
	Regarding claim 21, Cullen teaches of a sleep accessory for bedbug catching, comprising:
a closed frame (Fig. 1, closed frame of the linear segments 2), the frame comprising vertical sidewalls (Annotated Fig. 1 below, Fig. 3, walls as pointed by the arrow in Annotated Fig. 1 below extend upwardly at a slight acute angle from the flat bottoms 2.1 and have a vertical directional component); and
at least one bedbug trap arranged in a region of an upper edge of the frame (Col. 5 lines 29-33, channel 2.1 possess sufficient surface smoothness to preclude bed bugs that topple into channel 2.1 from ascending its side walls including on a region of an upper edge of the frame 2, which Examiner notes trap bedbugs to fall into the channel and prevent them from crawling out), the at least one bedbug trap continuously enclosing the entire frame in the region of the upper edge (Col. 5 lines 29-33, channels continuously encloses the entire frame and has a smooth surface to trap the bedbugs inside), 
wherein a circumferential groove (channels 2.1) is arranged at on the upper edge of the frame (Fig. 3, channels 2.1 are arranged at the upper edges of the frame 2), the circumferential groove comprising vertical groove sidewalls (Fig. 9, groove inner walls has a vertical component) and a horizontal groove base (Fig. 9, inner groove base), the circumferential groove continuously enclosing the entire frame on the upper edge (groove continuously enclosing the entire frame 2 on the upper edge), and


    PNG
    media_image1.png
    220
    619
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 9 of Cullen
	Cullen does not appear to teach a closed frame for receiving at least one person; 
a horizontal base arranged on a bottom edge of the frame, the base closing the frame on one side to enclose a space;
wherein the frame and the base form a trough; and 
wherein all frame inner sides of the frame, a base inner side of the base, and a transition region from the base inner side to the frame inner sides are substantially free of gaps and cracks. 
Hawkins is in the field of bed bug traps and teaches (Fig. 1) a closed frame (inner portion C) for receiving at least one person (bedstead within the closed frame receives at least one person); 
a horizontal base arranged on a bottom edge of the frame (central portion of the bedstead is horizontal and is on a bottom edge of the frame C), the base closing the frame on one side to enclose a space (base closes the sides of the frame C to enclose a space)
wherein the frame and the base form a trough (Col. 1 ¶4, A represents a trough or case, which is formed from the frame C and the base); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cullen to incorporate the teachings of Hawkins to position the frame of Cullen onto the bed such that it is a closed frame for receiving at least one person; 
a horizontal base arranged on a bottom edge of the frame, the base closing the frame on one side to enclose a space; 
wherein the frame and the base form a trough;
at least one bedbug trap arranged on the frame, the at least one bedbug trap continuously enclosing the entire frame as seen in the Annotated Fig. 2 below in order to move the trap closely adjacent to the bed where the person lies.

    PNG
    media_image2.png
    466
    613
    media_image2.png
    Greyscale



	McKnight is in the field of bug traps and teaches of wherein (Fig. 1a) all frame inner sides of the frame (pitfall trap surfaces 12a), a base inner side of the base (Fig. 1c, bottom wall 10 of inner receptacle 20), and a transition region from the base inner side to the frame inner sides (curved bottom transition area from the surface 12a and bottom wall 10) are substantially free of gaps and cracks (¶0026, inner and outer upstanding peripheral walls 12, 14 that are molded, cast, machined, or otherwise formed integral with the bottom wall 10 and collectively form a respective inner receptacle 20 such that it is substantially free of gaps and cracks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cullen to incorporate the teachings of McKnight to have the frame inner sides, base inner side, and the transition region from the base inner side to the frame inner sides to be substantially free of gaps and cracks in order to have no possibility of separation amongst discrete parts which would result in the escape of bedbugs or result in a gap in the protection of the person because bed bugs can pass where there is a separation of the separate parts.   

Regarding claim 22, Cullen as modified teaches of the invention in claim 21, and wherein a bedbug sliding surface is arranged at least in regions on the vertical groove sidewalls (Col. 5 lines 29-33, channel 2.1 possess sufficient surface smoothness to 

Regarding claim 23, Cullen as modified teaches of the invention in claim 22, but does not appear to teach wherein the bedbug sliding surface is spaced from a groove edge of the groove (Col. 5 lines 29-33, bedbug sliding surface is arranged on the side walls of the groove 2.1, which is spaced from a groove edge 2.4 of the groove 2.1), the groove edge being formed by an intersection of the vertical groove sidewalls and the upper edge of the frame (Fig. 9, groove edge formed by an intersection of the vertical groove sidewalls and the upper edge of the frame 2), the bedbug sliding surface continuously enclosing the entire frame (Col. 5 lines 29-33, channel 2.1 possess sufficient surface smoothness to preclude bed bugs that topple into channel 2.1 from ascending its side walls, which Examiner notes since the channel 2.1 continuously encloses the entire frame then the bedbug sliding surface would too).

Regarding claim 25, Cullen as modified teaches of the invention in claim 22, but does not appear to teach wherein the bedbug sliding surface has a mean roughness value Ra smaller than 20 nm. 
McKnight is in the field of bug traps and teaches of bedbug sliding surface has a mean roughness value Ra smaller than 20 nm (¶0010, smooth, hard surfaces of pitfall interior surfaces can have a surface roughness (Ra) of 0 to 0.5 microinch (0.0127 micron) for an optical grade mirror finish, and of a stain finish of 50-60 microinch (1.27 to 1.524 micron)).


Regarding claim 26, Cullen as modified teaches of the invention in claim 22, but does not appear to wherein the bedbug sliding surface is formed by one of a glass surface, a PTFE surface, and a PMMA surface.
McKnight teaches of wherein the bedbug sliding surface is formed by one of a glass surface, a PTFE surface, and a PMMA surface (¶0010, smooth, hard surface of pitfall interior surface can be created from glass, ceramics, metals, finish treatments on polished wood, finish treatments on paper, and plastics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cullen to incorporate the teachings of McKnight to have the bedbug sliding surface formed by a glass surface in order to use a well-known durable and smooth material.

Regarding claim 27, Cullen as modified by Hawkins teaches of the invention in claim 21, and wherein the sleep accessory is arranged on a frame of the bed (Hawkins teaches to arrange the sleep accessory to be on a frame of the bed).

Regarding claim 40, Cullen as modified teaches of the invention in claim 1, and wherein the horizontal base (Annotated Fig. 2 above, horizontal base of the bed in 

Regarding claim 41, Cullen as modified teaches of the invention in claim 21, and wherein the frame is elevated off a floor by the base (Annotated Fig. 2 above, when positioned on the bed as taught by Hawkins, the frame is elevated off the floor by the base, which is the bed).

Regarding claim 42, Cullen as modified teaches of the invention in claim 21, and wherein trap extends downward from the upper edge of the frame (Col. 5 lines 29-33, channel 2.1 possess sufficient surface smoothness to preclude bed bugs that topple into channel 2.1 from ascending its side walls, which Examiner notes that the sliding surface of channel 2.1 extends downward from the upper edge of the frame).

Regarding claim 43, Cullen as modified teaches of the invention in claim 42, and wherein (Fig. 3) an entrance to the at least one bed bug trap (sliding surface of channel 2.1) is arranged on the upper edge of the frame (a bug can enter from the upper edge of the frame and enter the sliding surface on the groove side walls). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen (US 8,707,615) as modified by Hawkins (US 161,032) and McKnight (WO 2009/137047), as applied to claim 22 above, and further in view of Biggs (US 2015/0305323).

Biggs is in the field of bug traps and teaches of wherein the bedbug sliding surface has a width of more than 6 mm (¶0046, Teflon coating is preferably at least 10 mm to provide a sufficient barrier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cullen to incorporate the teachings of Biggs to have a bedbug sliding surface width of more than 6 mm in order to have a sufficient barrier against the bugs from crawling out of the groove. It should be noted that the bedbug sliding surface width as claimed does not show criticality as disclosed in the specifications or the drawings. A person of ordinary skill in the arts would be able to make the bedbug sliding surface width as big or small as desired in order to provide a sufficient barrier. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 1,005,567) in view of Hawkins (US 161,032), Cullen (US 8,707,615), and McKnight (WO 2009/137047).
	Regarding claim 39, McDonald teaches of a bedbug catching system comprising:
a bedbug catching and for arrangement on at least one of room side walls (Fig. 1, lines 104-110, side wall can be attached to a room side wall), a room ceiling (Fig. 1, device is on room ceiling), and a bed (Fig. 5, insect guards 12 are on bed legs 11), comprising:

at least one first section (sections leading to the depression 7) and at least one second section (section seen in Fig. 4 with the depression 7) adjoining the first section (Fig. 2, second section adjoins the first section), the first section having a bedbug sliding surface for guiding bedbugs towards the second section (Fig. 3, Page 2 lines 81-104 and Page 3 lines 1-6, first section has bedbug sliding surface by wall 3 made out of metal for guiding the bedbugs towards the second section), the second section having a bedbug semi-sliding surface (Fig. 4, bedbug semi-sliding surface is at the bottom of the gutter 2 in which the bug would be able to walk on) and a step-shaped elevation or a depression (opening 7);
and at least one bedbug collecting container (collect receptacle 8) arranged beneath the bedbug semi-sliding surface in a region of the second section in such a way that bedbugs pass from the second section into the bedbug collecting container (Fig. 4, Page 2 lines 17-24, container 8 is arranged beneath the bedbug semi-sliding surface so that the entrapped insects move from the second section to drop into the container 8); 
McDonald does not appear to teach of at least one bed having a sleep accessory arranged on a frame of the bed, the sleep accessory being for bedbug catching and including:
a closed frame for receiving at least one person, the frame comprising vertical sidewalls;

at least one bedbug trap arranged in a region of an upper edge of the frame, the at least one bedbug trap continuously enclosing the entire frame in the region of the upper edge,
wherein the frame and the base form a trough, wherein all frame inner sides of the frame, a base inner side of the base, and a transition region from the base inner side to the frame inner sides are substantially free of gaps and cracks, wherein a circumferential groove is arranged at on the upper edge frame upper edges of the frame, the circumferential groove comprising vertical groove sidewalls and a horizontal groove base, the circumferential groove continuously enclosing the entire frame on the upper edge, and
wherein the bedbug trap is arranged at the horizontal groove base of the circumferential groove.
Hawkins is in the field of bed bug traps and teaches of (Fig. 1) a sleep accessory arranged on a frame of the bed (inner portion C arranged on the bedstead), a closed frame (inner portion C) for receiving at least one person (bedstead within the closed frame receives at least one person); 
a horizontal base arranged on a bottom edge of the frame (central portion of the bedstead is horizontal and is on a bottom edge of the frame C), the base closing the frame on one side to enclose a space (base closes the sides of the frame C to enclose a space)

at least one bedbug trap arranged on the frame (troughs F), the at least one bedbug trap continuously enclosing the entire frame (Col. 1 ¶4, troughs F may be continuous grooves from end to end of the frame C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McDonald to incorporate the teachings of Hawkins to modify the insect guard 12 on bed legs 11 in McDonalds to be troughs on the bed as positioned in Hawkins such that such that it is a closed frame for receiving at least one person; 
a horizontal base arranged on a bottom edge of the frame, the base closing the frame on one side to enclose a space; 
wherein the frame and the base form a trough;
at least one bedbug trap arranged on the frame, the at least one bedbug trap continuously enclosing the entire frame in order to assuredly trap the bedbugs and not let the bedbugs run around free and to have the trap mounted on the bed frame to totally surround and protect the persons on the bed.
Cullen teaches of a sleep accessory for bedbug catching, comprising:
a closed frame (Fig. 1, closed frame of the linear segments 2), the frame comprising vertical sidewalls (Annotated Fig. 1 above, Fig. 3,  walls as pointed by the arrow in Annotated Fig. 1 above extend upwardly at a slight acute angle from the flat bottoms 2.1 have a vertical directional component); and

wherein a circumferential groove (channels 2.1) is arranged at on the upper edge of the frame (Fig. 3, channels 2.1 are arranged at the upper edges of the frame 2), the circumferential groove comprising vertical groove sidewalls (Fig. 9, groove inner walls has a vertical component) and a horizontal groove base (Fig. 9, inner groove base), the circumferential groove continuously enclosing the entire frame on the upper edge (groove continuously enclosing the entire frame 2 on the upper edge), and
wherein the bedbug trap is arranged at the horizontal groove base of the circumferential groove (Col. 7 lines 51-61, diatomaceous earth is arranged at the base of the channels 2.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McDonald to incorporate the teachings of Cullen to modify the bedbug trap troughs to have a bedbug trap and the vertical sidewalls to have a bedbug trap arranged on a frame and continuously enclosing the entire frame wherein a circumferential groove is arranged at the frame upper edges of the frame and wherein the frame and the base form a trough in order to trap and kill bedbugs completely around the bed and protect the person from bedbugs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McDonalds to incorporate the teachings of McKnight to have the framer inner sides, base inner side, and the transition region from the base inner side to the frame inner sides to be substantially free of gaps and cracks in order to have no possibility of separation amongst discrete parts which would result in the escape of bedbugs or result in a gap in the protection of the person because bed bugs can pass where there is a separation of the separate parts.   

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. 
Regarding claim 21, Applicant argues that Cullen does not teach of the closed frame having vertical sidewalls and a vertical groove sidewalls. Arguments for claims 22-24 and 39 depend on the argument in claim 21. The Examiner respectfully disagrees.  

	Applicant argues that Cullen and Hawkins does not disclose “a horizontal base arranged on a bottom edge of the frame”. The Examiner respectfully disagrees. 
	Hawkins has a horizontal base in the center as seen by the straight bars in the middle in Fig. 1 and it is arranged on the bottom edge of the frame (inner portion C) such that it extends from the bottom edge of the frame to the center. 
	Applicant argues that combining Cullen and Hawkins is not proper since the floor-based system of Cullen would need to be attached in some way to Hawkins. The Examiner respectfully disagrees. 
Cullen is not being modified to be attached to Hawkins. Rather Hawkins is being used to teach of positioning the frame of Cullen to the bed rather than the floor such that when doing so it would have “a closed frame for receiving at least one person; a horizontal base arranged on a bottom edge of the frame, the base closing the frame on one side to enclose a space wherein the frame and the base form a trough” as seen in Annotated Fig. 2 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647